Title: Enclosure: List of Casualties in the First Virginia Regiment on 14 September 1758, 25 September 1758
From: Washington, George
To: Fauquier, Francis



[c.25 Sept. 1758]

A list of the mens Names Belonging to the 1st Virginia Regiment, that was kild in last Action near Fort du Quesne Septr 14th 1758
Companies


Colo. Washington
Lt. Colo. Stephens
Majr Lewis



[Casualties]





Majr Lewis



Ensign John Allen
Prisoner


Serjt [James or William] Stephens

Serjt [Joseph] Robert


Rank & file




1 Joseph Crenshaw
1 John Anderson
1 Abraham Blecker



2 Wm Baylest
2 Joseph Edwards
2 Thos Higgam


3 Wm Joram
3 James Hendon
3 Jno. Swinburn


4 Jno. Grinway
4 John Burk
4 Jno. Davis


5 Jno. Parkes
5 Gawen Beasly



6 Wm Weathers
6 John Chambers



7 Edward Whitehead
7 James Duglass



8 Clemmit Scott
8 Samuel Pewgh



9 Thos Daran
9 John Williams



10 Wm Avery
10 Jno. Weatherspoon



11 John Conners
11 George Davis



12 Justanor Chessher
12 Joseph Dansey




13 Paul Quehan




14 Edward Sparks



Companies


Capt. Robt Stewart
Capt. Bullitts
Capt. Walter Steuart



Casualties



Lieut. John Campbell
Lieut. James Baker



Ensign Thomas Gist
Ensign Colby Chew



Rank & file




1 John Skelton
1 Thomas Edwards
1 Benjamin Austin


2 Jeremiah Culom
2 Martin May
2 Edwd Painter


3 Collin Thompson
3 Robt Walters
3 Edward Childes


4 Jasea Sabbey
4 Daniel Parrott
4 James Lowery


5 James Cheeck
5 John Webster
5 James McKay


6 Charles Rowan
6 John Johnston
6 Edward Painter


7 Joseph Hughes
7 Alexander Rankin
7 Wm Bramley


8 John Troutback
8 Wm Crosswell
8 Robt Bassett




9 John Hedgman




10 James Bradbeary




11 Edward Har⟨on⟩




12 Joseph Jackson


Total 5 Commissd Killd & 1 Wounded 2 NonComs. 58 Rank & File


